Citation Nr: 0719964	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-16 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The veteran had active service from December 1982 to December 
1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).


FINDINGS OF FACT

1.  The RO has provided all of the required notice and 
obtained all of the relevant evidence necessary for the 
equitable disposition of appellant's appeal.

2.  Hepatitis C was not present during service, and the 
currently diagnosed hepatitis C did not develop as a result 
of any incident during service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and Department of 
Veterans Affairs regulations implementing them are intended 
as liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 C.F.R. § 
3.303(d).

In this case, the evidence must show that the veteran's 
hepatitis C infection, risk factor(s), or symptoms were 
incurred in or aggravated by service.  Risk factors for 
hepatitis C include intravenous (IV) drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine 
use, high-risk sexual activity, accidental exposure while a 
health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
VBA letter 211B (98-110) November 30, 1998.

However, direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. §  
3.301(a) (2006). 

Establishing service connection, therefore, generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) 
(2006). 

Facts and Analysis

In this case, the veteran contends that he contracted 
hepatitis C as a result of "risky sexual behavior" while 
stationed in Germany in 1985.  He also suggests that he had 
symptoms associated with hepatitis C while in active service, 
but that he was separated from service before adequate 
testing could be completed.  Post-service treatment records 
indicate that the veteran was diagnosed with hepatitis C in 
January 2002, approximately 16 years after service.

A review of the veteran's service medical records demonstrate 
that hepatitis C was not present during service.  In October 
1982, a physical examination prior to service showed that the 
veteran was in good health and that a clinical evaluation of 
the veteran was normal, but for external hemorrhoids and 
defective vision.  The veteran indicated at that time that he 
had neither jaundice nor hepatitis and that he had no 
stomach, liver, or intestinal problems.  There is also no 
indication that the veteran had contracted a venereal disease 
prior to service.  A corresponding psychological evaluation 
of the veteran found that he was qualified for service 
despite moderate alcohol use as a young adult.

The veteran subsequently applied for Ranger School in January 
1984.  A clinical evaluation done as part of the application 
process showed that the veteran was normal, but for external 
hemorrhoids.  The associated medical history disclosed by the 
veteran was unremarkable.  The veteran indicated at that time 
that he had neither jaundice nor hepatitis and that he had no 
stomach, liver, or intestinal problems.  There is also no 
indication that the veteran had contracted a venereal disease 
at that time.

The veteran was also given a physical examination in August 
1986 prior to discharge from service.  The clinical 
evaluation was normal and the veteran indicated on the 
medical history questionnaire that he was in "good health."  
The veteran indicated at that time that, again, he had 
neither jaundice nor hepatitis and that he had no stomach, 
liver, or intestinal problems.  Likewise, there is also no 
indication that the veteran had contracted a venereal disease 
in service.

Post-service treatment records indicate that the veteran has 
a long history of polysubstance abuse and nicotine 
dependence.  For example, in January 2002, the veteran sought 
treatment at a VA medical facility for problematic alcohol 
and drug use.  The treatment note reported that the veteran 
had a "22-year drinking history, and a 22-year history of 
drug abuse . . ."  Laboratory results showed that the 
veteran first tested positive for the hepatitis C antibody at 
that time.  The veteran also provided a medical history in 
which he admitted to drinking 14-18 beers daily, as well as 
using a variety of drugs, including prescription narcotics, 
barbiturates, benzodiazepines, marijuana, heroin, cocaine, 
methadone, and amphetamines.  The records do not contain any 
indication that the hepatitis C was related to service. 

The Board also notes that the veteran submitted a Hepatitis 
Risk Factors Questionnaire in September 2003 as part of his 
application for compensation.  In the questionnaire, the 
veteran admitted to the following: using intravenous drugs, 
using intranasal cocaine, engaging in high-risk sexual 
activity, having tattoos or body piercings, sharing 
toothbrushes or razor blades, and having acupuncture with 
non-sterile needles.     

After reviewing all the evidence of record, the Board 
concludes that there is no basis for linking hepatitis C, 
which was diagnosed many years after separation from service, 
to his period of service.  The Board notes that in his 
September 2003 statement in support of his claim, the veteran 
explained his own beliefs concerning the manner in which he 
likely contracted hepatitis C.  However, lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Furthermore, there exists no 
medical opinion in the claims file regarding the 
circumstances surrounding the manner in which the veteran 
contracted hepatitis C.  It would be speculative to link the 
current hepatitis C to factors in service, rather than to the 
lengthy post-service history of substance abuse.

The Board finds that hepatitis C was not present during 
service, and it has not been shown that it developed after 
service as a result of a service-related incident.  Indeed, 
in view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating hepatitis C to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2006).  Accordingly, the Board finds that 
hepatitis C was not incurred in or aggravated by service.  

Pursuant to the Court's decision in McClendon v. Nicholson, 
20 Vet. App. 79 (2006), the first element to be addressed 
when determining whether a VA examination is required is 
whether there is competent evidence of a current disability.  
The medical records indicate that the veteran has current 
disability.  The second element to be addressed is whether 
the evidence establishes that the veteran suffered an in-
service event, injury or disease.  In this case, the veteran 
claims that he engaged in risky sexual activity in service 
and that he had symptoms of hepatitis C in service.  However, 
the service medical records do not reflect complaints or 
treatment for hepatitis C.  The examinations were normal and 
the veteran did not report any symptoms of hepatitis C while 
he was in service.  The third element is whether the evidence 
indicates that a disability may be associated with service or 
another service-connected disability.  In this case, there is 
evidence of a lengthy period of post-service drug use.  
However, there is no competent evidence linking hepatitis C 
to any incident of service.  As the Board ultimately finds in 
this case that the preponderance of the evidence weighs 
against the veteran's claims for service connection, a VA 
examination is not required in this case.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the claimant and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated 
in September 2003 informed the veteran of the type of 
evidence needed to substantiate his claim as well as an 
explanation of what evidence the veteran was to provide to VA 
in support of his claim and what evidence VA would attempt to 
obtain on his behalf.  While the letter did not explicitly 
ask that the veteran provide any evidence in his possession 
that pertains to the claim, as per § 3.159(b)(1), he was 
advised of the types of evidence that could substantiate his 
claim and to ensure that VA receive any evidence that would 
support the claim.  

In August 2005, the veteran received additional VCAA 
notification, after the March 2004 rating decision, asking 
the veteran to provide any evidence in his possession that 
pertained to his claim.  While the RO's letter was issued 
after the rating decision, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement is 
harmless error. See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board notes that the United States Court of 
Veterans Appeals (Court) specifically stated in Pelegrini 
that it was not requiring the voiding or nullification of any 
Agency of Original Jurisdiction (AOJ) action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice with 
respect to that claim does not nullify the rating action upon 
which this appeal is based and the Board specifically finds 
that the veteran was not prejudiced by the notice because he 
was given sufficient time to submit and/or identify any and 
all evidence necessary to substantiate the claim before the 
claims folder was transferred to the Board.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  
The presumption of prejudice on the VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with respect 
to the development of the evidence is required. 


ORDER

Service connection for hepatitis C is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


